UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Investor Contact Media Contact Kip E. Meintzer Amber Rensen Check Point Software Technologies Check Point Software Technologies +1.650.628.2040 +1.650.628.2070 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES REPORTS RECORD THIRD QUARTER 2 · Revenue: $273.2 million, representing a 17 percent increase year over year · Product Revenues: $106.4 million, representing a 22 percent increase year over year · Non-GAAP Operating Income: $156.9 million, representing a 23 percent increase year over year or 57 percent of revenues versus 55 percent a year ago · Non-GAAP EPS: $0.63, representing a 21 percent increase year over year REDWOOD CITY, Calif., October 20, 2010 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced record financial results for the third quarter ended September 30, 2010. “I am very pleased that we were able to deliver all-time record quarterly results this quarter.We exceeded the high-end of our projections in both revenues and earnings per share,” said Gil Shwed, chairman and chief executive officer at Check Point. “This growth was a result of strong network security product sales across all regions with particular strength coming from the America’s and Asia Pacific.” Financial Highlights for the Third Quarter of 2010 · Total Revenues: $273.2 million, an increase of 17 percent, compared to $233.6 million in the third quarter of 2009. · GAAP Operating Income: $135.1 million, an increase of 28 percent, compared to $105.5 million in the third quarter of 2009.GAAP operating margin was 49 percent, compared to 45 percent in the third quarter of 2009. · Non-GAAP Operating Income: $156.9 million, an increase of 23 percent, compared to $127.5 million in the third quarter of 2009. Non-GAAP operating margin was 57 percent, compared to 55 percent in the third quarter of 2009. · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $114.5 million, an increase of 25 percent, compared to $91.5 million in the third quarter of 2009. GAAP earnings per diluted share were $0.54, an increase of 26 percent, compared to $0.43 in the third quarter of 2009. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $132.6 million, an increase of 21 percent, compared to $109.5 million in the third quarter of 2009.Non-GAAP earnings per diluted share were $0.63, an increase of 21 percent, compared to $0.52 in the third quarter of 2009. · Deferred Revenues: As of September 30, 2010, we had deferred revenues of $396.3 million, an increase of 10 percent, compared to $360.1 million as of September 30, 2009. · Cash Flow: Cash flow from operations was $144.6 million, an increase of 15 percent, compared to $126.1 million in the third quarter of 2009. · Share Repurchase Program: During the third quarter of 2010, we repurchased 1.44 million shares at a total cost of $50 million. P. 2 · Cash Balances and Marketable Securities: $2,256 million as of September 30, 2010, an increase of $520 million, compared to $1,736 million as of September 30, 2009. Recent Business Highlights Include: · Introduction of Check Point Application Control Software Blade – Enables Web 2.0 security through a unique combination of technology, user awareness and broad application control from the world’s largest application classification database, the Check Point AppWiki, with over 50,000 Web 2.0 widgets and more than 4,500 Internet applications. · Security Gateway Virtual Edition (VE) Software Blade – Provides businesses with one-click security protection for private and public clouds with VMsafe integration. · Series 80 Appliance – Designed for remote and branch offices, the new appliance delivers stronger security at 1.5gigabit per second for under $2,500. · Multi-Domain Management Software Blades – Provides virtual security management to businesses of all sizes and simplifies management by segmenting security into virtual domains based on location, business unit or security functions. · New Check Point R71 Training and Certification Programs – Interactive programs to teach security professionals how to deploy, maintain and optimize the latest Software Blade Architecture™ protections. In addition, Check Point validated its commitment to the continual promotion of the open development, evolution and secure use of the Web with the appointment of Check Point Fellow, Robert Hinden, to the Board of Trustees for the Internet Society, the organization that facilitates the creation of standards for the future of Internet infrastructure. Check Point products also continued to receive awards and certifications from around the world, including: · Information Security Magazine’s Readers’ Choice Awards: o Gold Medal – Check Point IPS Software Blade and IPS-1 Appliance o Gold Medal – Check Point’s Safe@Office and UTM-1 family of appliances o Silver Medal – Check Point Endpoint Security · Virus Bulletin’s VB100 Award – ZoneAlarm® Internet Security Suite was recognized in the August comparative review of antivirus solutions.Check Point's Endpoint Security was also ranked highly in Virus Bulletin's RAP (Reactive and Proactive) averages quadrant test based on its superior ability to proactively detect new and unknown malware samples. · Common Criteria EAL4+ Certification - Check Point Media Encryption · Best International Innovation – Check Point Abra at the 2010 Information Security Day (ITBN) Conference in Hungary · Readers’ Choice Awards – Check Point Firewall Software Blade from Computerworld Malaysia and Singapore Mr. Shwed concluded. “It is great to see the success of our strategy reflected in our record all-time-high quarterly results.The Software Blade Architecture combined, with a unique focus on our customers’ security needs, continues to drive Check Point’s industry leadership. ” Fourth Quarter Investor Conference Participation Schedule: · Wells Fargo Securities 2010 Technology, Media and Telecom Conference November 9, 2010 – New York, NY · Credit Suisse 2010 Global Technology Conference December 1, 2010 – Scottsdale, AZ · Barclay’s 2010 Technology Conference December 8, 2010 – San Francisco, CA P. 3 Members of Check Point's management team will present at these conferences and will discuss the latest company strategies and initiatives. Check Point’s conference presentations are expected to be available via webcast at the company's web site. To view these presentations and access the most updated information on presenters and the schedule, please visit the Investor Relations section of the company's web site at http://www.checkpoint.com/ir. The schedule is subject to change. Conference Call and Webcast Information Check Point will host a conference call with the investment community on October 20, 2010 at 8:30 AM ET/5:30 AM PT.To listen to the live webcast, please visit Check Point’s website at http://www.checkpoint.com/ir. A replay of the conference call will be available through October 27, 2010 at the company's website http://www.checkpoint.com/ir or by telephone at +1 201.612.7415, passcode # 385515, account # 215. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), the worldwide leader in securing the Internet, is the only vendor to deliverTotal Security for networks, data and endpoints, unified under a single managementframework. Check Point provides customers with uncompromising protection against all types of threats, reduces security complexity and lowers total cost of ownership. Check Point first pioneered the industry with FireWall-1 and its patented stateful inspection technology. Today, Check Point continues to innovate with the development of the Software Blade Architecture. The dynamic Software Blade Architecture delivers secure, flexible and simple solutions that can be fully customized to meet the exact security needs of any organization or environment. Check Point customers include tens of thousands of businesses and organizations of all sizes including all Fortune 100 companies.Check Point's award-winning ZoneAlarm solutions protect millions of consumers from hackers, spyware and identity theft. # ©2010 Check Point Software Technologies Ltd. All rights reserved Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Check Point uses non-GAAP measures of operating income, operating margin, net income and earnings per share, which are adjusted from results based on GAAP to exclude non-cash equity-based compensation charges, amortization of acquired intangible assets, restructuring and other acquisition related charges and the related tax affects. Management uses both GAAP and non-GAAP information in evaluating and operating the business internally and as such has determined that it is important to provide this information to investors.Check Point’s management also believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Check Point’s on-going core operations and prospects for the future. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. P. 4 CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) Revenues: Products and licenses $ Software updates, maintenanceand services Total revenues Operating expenses: Cost of products and licenses Cost of software updates, maintenance and services Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Restructuring and other acquisition related costs - 67 Total operating expenses Operating income Financial income, net Income before income taxes 113,303 308,805 Taxes on income Net income $ Earnings per share (basic) $ Number of shares used in computing earnings per share (basic) 207,239 208,738 208,049 209,465 Earnings per share (diluted) $ Number of shares used in computing earnings per share (diluted) 211,637 211,688 211,339 211,790 P. 5 CHECK POINT SOFTWARE TECHNOLOGIES LTD. RECONCILIATION OF SELCTED GAAP MEASURES TO NON GAAP MEASURES (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) GAAP operating income $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisition related costs (3) - 67 Non-GAAP operating income $ $ GAAP net income $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisition related costs (3) - 67 Taxes on the above items (4) Non-GAAP net income $ GAAP Earnings per share (diluted) $ Stock-based compensation (1) Amortization of intangible assets (2) Restructuring and other acquisition related costs (3) - - - Taxes on the above items (4) Non-GAAP Earnings per share (diluted) $ $ $ Number of shares used in computing Non-GAAP earnings per share (diluted) (1) Stock-based compensation: Cost of products and licenses $
